Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner for this case has change from Yanzhi Zhang to Danielle Sullivan.  Applicants amendment filed 10/21/2021 has been entered.  Claim 1 was amended and new claims 13-34 were added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “glycerin fatty acid ester” which fails to further limit the scope of the polyglycerin condensed ricinoleic acid ester emulsifier in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-8, 18, 22-24 recite “one kind of compound” and claims 3 and 19 recite “a mixture of two kinds of compound” which appear to be indefinite terms.  It is not totally clear if the claim is limited to the specific compounds recited in the Markush group or if the “kind” or “kinds” of compounds may embrace substances that are similar to those in the Markush groupings.  Claims 2-5, 9-17, 20, 21 and 25-34 are rejected for depending on these claims.
Claims 17 and 33 recite the term “starch syrup in which oligotose is reduced” which is indefinite.  The metes and bounds of the term oligotose is unclear and appears to refer to a trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe oligotose and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6 and 8-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2012/0003288; published January 5, 2012).
Applicant’s Invention
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	Mori et al. teach a dispersion composition comprising a water-soluble polyphenol (antioxidant), an emulsifier including a sucrose fatty acid ester and a water-soluble polymer, in which a content of a polyglycerin fatty acid ester is 0-0.1 times the total mass of the sucrose fatty acid ester in an oil phase (abstract).  The polyphenol compound is selected from tea extracts (antioxidant defined in specification page 7, line 5) in an amount of 15-50% by mass of the dispersion composition [0030-34; limitation of claim 4 and 5].  The emulsifier preferably has an HLB of 12 or higher and is the sucrose fatty acid ester [0046, 50-54].  The content of the emulsifiers in the dispersion is 10-90% by mass the dispersion and from 25-50% by mass based on the mass of the oil components [0057].  The additional emulsifier is preferably a nonionic emulsifier selected from polyglycerin condensed ricinoleate [0058].  Other oil components include coconut oil (an oil having a polyunsaturated fatty acid content of 1.5% by mass, see specification [0019]); and fat soluble vitamins such as tocopherol [0079; limitation of claims 11 and 12].  The dispersion also includes a polyhydric alcohol selected from glycerin and polysaccharides such as reduced starch syrup, xylitol and erythritol preferably from 5-60% by mass the dispersion [0083-85; limitation of claim 8].  A water phase may also be included with buffers to allow for pH to be adjusted [0090]. The dispersions used to provide cosmetic, food and pharmaceutical formulations and oil components from these fields are part of the dispersed particles in the dispersion [0078].  
  	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Mori et al. do not teach that the water-soluble antioxidant is 10-30% by mass total oil component or that the polyhydric alcohol and reduced starch syrup is 1-10 parts by mass the total water-soluble antioxidant.   
Mori et al. however does teach the amount of the water-soluble antioxidant is 15-50% mass the dispersion [0034] and the amount of oil is preferably 0.1 to 50% mass of the total dispersion [0080].  The dispersion is prepared by dissolving the oil phase and the polyphenol in a solvent wherein the solvent can dissolve at least 0.1% by mass the polyphenol [0108].  The polyhydric alcohol is 5-55% mass the dispersion [0084].  The ratio of the oil phase to the water phase ranges from 0.1/99 to 50/50 [0120].  Therefore, one of ordinary skill preparing the oil phase would be able to adjust the amount of the antioxidant in the oil phase to 10-30% by mass and adjust the amount of the polyhydric alcohol from 1-10 parts the antioxidant component.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori to obtain a formulation wherein the water-soluble antioxidant is 10-30% by mass total oil component and the polyhydric alcohol and reduced starch syrup is 1-10 parts by mass the total water-soluble antioxidant with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori and adjust the amount of the antioxidant in the oil phase to 10-30% by mass and adjust the amount of the polyhydric alcohol from 1-10 parts the antioxidant component by optimizing the concentrations within the ranges taught.  

Claims 2, 3, 7, 16, 18-32 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2012/0003288; published January 5, 2012), as applied to claims 1, 4-6 and 8-15, in further view of Kohori et al. (US 2008/0069932; published March 20, 2008) and Smith et al. (US 2001/0014658; published August 16, 2001).
Applicant’s Invention
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant. (claim 1)
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; wherein the emulsifier comprises a compound with and HLB of 4 or less, a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant. (claim 18)

Determination of the scope and the content of the prior art

(MPEP 2141.01)


	The teachings of Mori et al. are addressed in the above 103 rejection.  
  	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 2, 3, 18-22, 24-31 and 34 Mori et al. do not teach that the emulsifier contains a compound having an HLB of 4 or less.   
With respect to claims 7 and 23, Mori et al. teach oils such as coconut oil, however palm oil, rice oil, rapeseed oil or medium chain fatty acid triglyceride are not taught.
With respect to claims 16 and 32, Mori et al. do not teach the water-soluble antioxidant is ascorbic acid.  
It is for this reason that Kohori et al. and Smith et al. are joined.
Kohori et al. teach oil compositions obtained by combining oils with plant sterols and plant sterol fatty acid esters (abstract).  The oils include vegetable oils such as rapeseed oil and rice oil, with rapeseed oil being preferred [0055]. The formulations further comprise an antioxidant in amounts ranging from 0.005-0.5% the oil selected from vitamin C (ascorbic acid) and its derivatives which are preferred [0097, 0099].  Other antioxidants include tocopherol [0098].  The formulations further comprise a crystallization inhibitor in amounts of 0.1-5% such as polyglycerol condensed ricinoleic acid ester which is preferably has an HLB value of 4 or less, preferably 0.1 to 3.5 [0107-109].  
Smith et al. teach that non-ionic surfactants with an HLB greater than 10 are considered hydrophilic and non-ionic surfactants with an HLB less than 10 are considered hydrophobic [0006].  Smith teach that blending surfactants having different HLB values to arrive at a formulation with a specific HLB value is routine optimization in the art [0009].  Therefore, one of ordinary skill in the art seeking to formulate a composition with a specific HLB value would be able to calculate the average HLB value of a blended surfactant mixture of 2 or more components by using the weighted average formula for the HLB of the surfactants [0010-11].  Since Mori teach combining surfactants having different HLB values it would have been prima facie obvious to combine the teachings of Mori, Kohari and Smith to include a surfactant with an HLB value of 4 or less. 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Mori and Kohori et al. are drawn to food formulations comprising antioxidants, oils and polyglycerol condensed ricinoleic acid ester emulsifiers.  Mori and Smith et al. both teach that it is routine optimization in the art to combine emulsifiers having different HLB values.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori, Kohori et al. and Smith et al. to include an emulsifier with an HLB value of 4 or less with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori, Kohori et al. and Smith et al. to include an emulsifier with and HLB value of 4 or less because Kohori et al. polyglycerol condensed ricinoleate acid ester has an HLB value of less than 4 and Smith et al. teach that it is routine optimization in the art to combine emulsifiers having different HLB values to achieve a desired calculated HLB value.  
	It would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori, Kohori et al. and Smith et al. to include rapeseed oil with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori, Kohori et al. and Smith et al. to include rapeseed oil because it is an oil which is known to be formulated with antioxidants and polyglycerol condensed ricinoleic acid ester for the preparation of food formulations.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori, Kohori et al. and Smith et al. to include ascorbic acid with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori, Kohori et al. and Smith et al. to include ascorbic acid because it is an antioxidant which is known to be formulated with oils and polyglycerol condensed ricinoleic acid ester for the preparation of food formulations.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2012/0003288; published January 5, 2012), as applied to claims 1, 4-6 and 8-15, in further view of Kido (WO 2005106573; published October 12, 2006).
Applicant’s Invention
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	The teachings of Mori et al. are addressed in the above 103 rejection.  
  	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Mori et al. do not teach that the reduced starch is a starch syrup in which oligotose is reduced.  It is for this reason that Kido et al. is joined.  
Kido et al. teach a deterioration inhibitor for food and cosmetic products comprising antioxidants selected from vitamin C and catechin with a deterioration prevention agent such as maltotriose (abstract and [0001]).  The deterioration inhibitor is characterized by comprising oligosaccharides having 2 or more sugars that are reduced to and alcohol is known as maltotriol [0029-32].  The oligo-sugar alcohol is obtained by reducing oligotose [0033].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Mori and Kido are drawn to food formulations comprising antioxidants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori and Kido to include reduced starch syrup in which oligotose is reduced with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori and Kido to include starch syrup in which oligotose is reduced because Kido teach the oligo-sugar alcohol obtained by reducing oligotose prevents deterioration of food products.  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mori et al. (US 2012/0003288; published January 5, 2012) in view of Kohori et al. (US 2008/0069932; published March 20, 2008) and Smith et al. (US 2001/0014658; published August 16, 2001) as applied to claim 18, in further view of Kido (WO 2005106573; published October 12, 2006).
Applicant’s Invention
Applicant claims an antioxidant dispersion comprising: an oil component having a polyunsaturated fatty acid content of less than 50% by mass; a water-soluble antioxidant; at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup; an emulsifier; and water; wherein the emulsifier comprises a compound with and HLB of 4 or less, a content of the water-soluble antioxidant is 10% by mass to 30% by mass with respect to a total mass of the oil component; and a content of the at least one kind of compound selected from the group consisting of a polyhydric alcohol compound having 5 or less carbon atoms and reduced starch syrup is 1 part by mass to 10 parts by mass with respect to a total mass of the water-soluble antioxidant. (claim 18)
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	The teachings of Mori, Kohori et al. and Smith et al. are addressed in the above 103 rejection.  
  	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Mori, Kohori et al. and Smith et al. do not teach that the reduced starch is a starch syrup in which oligotose is reduced.  It is for this reason that Mori et al.
Kido et al. teach a deterioration inhibitor for food and cosmetic products comprising antioxidants selected from vitamin C and catechin with a deterioration prevention agent such as maltotriose (abstract and [0001]).  The deterioration inhibitor is characterized by comprising oligosaccharides having 2 or more sugars that are reduced to and alcohol is known as maltotriol [0029-32].  The oligo-sugar alcohol is obtained by reducing oligotose [0033].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Mori, Kohori et al. and Kido are drawn to food formulations comprising antioxidants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Mori, Kohori et al., Smith et al. and Kido to include reduced starch syrup in which oligotose is reduced with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Mori, Kohori et al., Smith et al. and Kido to include starch syrup in which oligotose is reduced because Kido teach the oligo-sugar alcohol obtained by reducing oligotose prevents deterioration of food products.  


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/KATHERINE PEEBLES/         Primary Examiner, Art Unit 1617